Citation Nr: 1141460	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for insomnia as secondary to service-connected residuals of fracture of the T4 and T5 vertebrae.

3.  Entitlement to service connection for constipation as secondary to service-connected residuals of fracture of the T4 and T5 vertebrae.

4.  Entitlement to an increased rating for residuals of fracture of the T4 and T5 vertebrae, currently evaluated as 40 percent disabling.

5.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for dental disability.

6.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1955 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 2008 decision, the RO denied the Veteran's claim for service connection for constipation as secondary to his service-connected residuals of fracture of the T4 and T5 vertebrae and granted him an increased rating, to 40 percent, for residuals of fracture of the T4 and T5 vertebrae.  In the June 2010 rating decision, the RO denied the Veteran's claims for service connection for hepatitis C and insomnia, both as secondary to his service-connected residuals of fracture of the T4 and T5 vertebrae.  The RO also denied the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a dental disability and for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

The Veteran testified before the undersigned at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issues of entitlement to service connection for numbness and tingling in the legs as secondary to service-connected residuals of fracture of the T4 and T5 vertebrae, as well as service connection for numbness and tingling in the arms as secondary to service-connected cervical strain, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, in a September 2010 statement, the Veteran raised the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder.  Therefore, the Board does not have jurisdiction over these claims, and they are all referred to the AOJ for appropriate action.  

The decision below addresses the Veteran's claims for service connection and for an increased rating for his service-connected spine disorder.  Consideration of the remaining claims, for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a dental disability and for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), is deferred pending completion of the development sought in the remand that follows the decision


FINDINGS OF FACT

1.  The Veteran does not have hepatitis C that is related to his military service.

2.  The Veteran does not have insomnia that has been caused or made chronically worse by his service-connected residuals of fracture of the T4 and T5 vertebrae.

3.  The Veteran does not have constipation that has been caused or made chronically worse by his service-connected residuals of fracture of the T4 and T5 vertebrae.

4.  The Veteran's service-connected residuals of fracture of the T4 and T5 vertebrae have been evidenced by forward flexion limited to no worse than 10 degrees without pain; he does not have ankylosis of the spine or incapacitating episodes requiring prescribed bed rest and treatment.


CONCLUSIONS OF LAW

1.  The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have insomnia that has been caused or aggravated by service-connected residuals of fracture of the T4 and T5 vertebrae.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).

3.  The Veteran does not have constipation that has been caused or aggravated by service-connected residuals of fracture of the T4 and T5 vertebrae. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).

4.  The criteria for a rating higher than 40 percent for residuals of fracture of the T4 and T5 vertebrae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5235 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of the Veteran's appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through January 2008, January 2008, February 2008, May 2009, June 2009, and August 2009 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the January 2008, February 2008, May 2009, June 2009, and August 2009 letters concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the January 2008, February 2008, May 2009, June 2009, and August 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned January 2008, February 2008, May 2009, June 2009, and August 2009 notice letters.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from the North Florida/South Georgia Veterans Health System.  In addition, the RO attempted to obtain the Veteran's records of an award of benefits from the Social Security Administration (SSA) but was informed in January 2010 that those records were unavailable.

The Veteran underwent VA examination in July 2008, February 2010, and April 2010; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the July 2008, February 2010, and April 2010VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted examination of the Veteran and consideration of the evidence.  An explanation of the opinions offered by each examiner was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to Veteran's claims for service connection for constipation and insomnia, as well as his claim for an increased rating for his service-connected thoracic spine disability, has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  He has further testified before the undersigned Veterans Law Judge in April 2011.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for hepatitis C, but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2011).  In this case, as discussed below, there is simply no medical evidence that the Veteran currently suffers from hepatitis C that is related to his military service.  A medical examination would not likely aid in substantiating a claim when the record does not already contain indication of a relationship between the Veteran's claimed hepatitis C and active duty.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran has contended that he has hepatitis C that is directly related to his time on active duty.  He is also seeking service connection for insomnia and constipation as secondary to service-connected residuals of fracture of the T4 and T5 vertebrae.  The Board notes that the RO initially considered the Veteran's claims for service connection for insomnia and constipation on both a direct and a secondary basis.  However, the Veteran has consistently stated that he believes his current insomnia and constipation to be related not directly to service, but rather to his service-connected residuals of fracture of the T4 and T5 vertebrae and the medication he has been prescribed to treat the disability.  The Board will consequently consider only that theory of entitlement as to both claims.  The Veteran is further seeking an increased rating for his service-connected residuals of fracture of the T4 and T5 vertebrae, currently evaluated as 40 percent disabling.  

A.  Service Connection for Hepatitis C

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Relevant evidence of record consists of the Veteran's service treatment records, as well as records of his ongoing treatment at the North Florida/South Georgia Veterans Health System.  The Veteran has also submitted multiple written statements in relation to his claim.  The Veteran's service treatment records are silent as to any complaints of or treatment for hepatitis C or any symptoms thereof.  The Board notes in particular that the Veteran's separation report of medical examination, conducted in November 1959, noted that the Veteran's abdomen and viscera were normal, and the Veteran responded "No" when asked if he had any liver problems or jaundice on his separation report of medical history.  Post-service treatment records first show that the Veteran was diagnosed with hepatitis C in July 1998; he has received ongoing treatment for the disease since that time.  The Veteran's post-service records of medical treatment do not reflect any etiological opinion as to his diagnosed hepatitis C.  The Veteran contended in his June 2010 notice of disagreement that he believes he contracted hepatitis C while giving vaccinations to "400 people in Germany" while serving on "Dip Drop Zone Duty."  

There are no VA regulations specifically dealing with service connection for hepatitis C.  Therefore, for service connection to be granted in this case for hepatitis C, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury or event and the Veteran's hepatitis C.  Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  The fast letter indicates, in its conclusion, that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It also noted that transmission of the hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  Here, notwithstanding the Veteran's current diagnosis of hepatitis C, a review of the evidence does not reflect competent medical evidence linking the currently diagnosed disability to the Veteran's time in service.  Hence, an essential requirement for service connection is not met.  In finding that the Veteran's hepatitis C is not related to his time in service, the Board finds persuasive the lack of any in-service diagnosis or treatment for hepatitis or any related symptoms, as well as the fact that no physician or other medical professional has linked his currently diagnosed hepatitis C to active service.  Neither the Veteran nor his representative has presented or alluded to the existence of any medical opinion establishing a relationship between the Veteran's currently diagnosed hepatitis C and his period of military service  The Veteran's service treatment records do not document activities that are recognized as creating a high risk of hepatitis infection, such as blood transfusion, intravenous drug use or promiscuous sexual activity.  Although not required to establish a claim for service connection, but as some evidence that tends to weigh against the claim, there is also no in-service diagnosis or treatment of hepatitis C.  To the contrary, the Veteran was not diagnosed with or treated for hepatitis C until 1998, nearly 40 years after his discharge from service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service as one factor to be weighed and considered).

The Veteran's current hepatitis C is not shown to be due to any event or incident of his period of active duty.  There is no competent evidence of an etiological connection between his military service and his hepatitis C.  In addition to not having any in-service risk factors, the Board finds that service connection must be denied because a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, the Veteran has not submitted any competent evidence of an etiological connection between his military service and his hepatitis C, including no credible evidence of continuous symptoms since service separation.  Further, although the Veteran claims to have administered vaccinations during service, the Board does not find this claim credible, given that his military occupational specialty was quartermaster maintenance helper.  There is no evidence in the file, including in the Veteran's, to establish that he was assigned to a medical service or otherwise was given the responsibility of administering mass vaccinations while on active duty. 

The Board has considered the Veteran's contention that his hepatitis C resulted from his time in service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis of a condition such as hepatitis C.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of this disease, which requires medical testing to properly diagnose.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In conclusion, the Board finds that it has not been shown that the Veteran's currently diagnosed hepatitis C  is related to service.  There is no competent evidence of a relationship between the Veteran's diagnosis of hepatitis C and his military service.  Although the Veteran claims that he contracted this disease from administering vaccinations in service, the evidence does not indicate that he was tasked with administering vaccinations while on active duty.  For all the foregoing reasons, the Board thus concludes that any hepatitis C was not incurred in or aggravated by service.  The claim for service connection for hepatitis C must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Secondary Service Connection Claims

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Pursuant to 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Review of the Veteran's claims file reveals that the service treatment records are silent as to treatment for or complaints of problems with insomnia or constipation at any time during service.  Medical examination conducted at the Veteran's separation from active duty in November 1959 reflects that no abnormalities were found.  Relevant post-service medical records consist of treatment records from the North Florida/South Georgia Veterans Health System, as well as VA examinations conducted in July 2008 and April 2010.  Private treatment records from 1982 reflect that the Veteran complained that he experienced constipation from medicine that he was taking to address back pain and reported having discontinued that medication.  Subsequent records from November 1983 reflect that the Veteran reported no problems with his bowel habits.  He was diagnosed in December 2006 with diverticulosis.  At a later visit in June 2007, his bowels were noted to be "OK."  Records of the Veteran's treatment do not reflect any complaints of insomnia.  

The Veteran was provided VA examinations in July 2008 and April 2010.  At the July 2008 VA examination concerning the Veteran's constipation claim, the examiner noted the Veteran's charge that his problems with constipation are linked to medication he has been prescribed to treat his back pain.  The examiner acknowledged the Veteran's complaints of having been prescribed treatment for constipation but noted that no such treatment was apparent in the treatment record.  The examiner pointed out instances in the Veteran's treatment record where he had been specifically noted not to experience any problems with constipation or bowel habits and opined that she was unable to link his constipation to his service-connected back disability, or to the medication prescribed to treat it, without resorting to speculation.  In so finding, the examiner noted that the Veteran displayed multiple risk factors for chronic constipation, such as his age, his history of diverticulosis, and his occupational history as a truck driver, that were unrelated to his service-connected disability or any treatment for it.  

In the April 2010 VA examination concerning the Veteran's insomnia claim, the examiner acknowledged the Veteran's complaints of having trouble sleeping but noted that the problems began following the death of the Veteran's wife.  The examiner diagnosed the Veteran with mild insomnia with early awakening.  He noted that the Veteran displayed multiple symptoms of depression linked to his wife's death and opined that his insomnia was etiologically linked not to his back disorder but to the death of his wife.  In so finding, the examiner noted that the Veteran had first complained of problems sleeping following his wife's death and that the symptoms of his depression, including insomnia, had improved when the Veteran began taking anti-depressants.

The Veteran has also submitted multiple written statements to VA in support of his claims and testified before the undersigned at a hearing in April 2011.  At that time, the Veteran contended that he has been prescribed medication to treat constipation that he claimed is brought about by the medications used to treat his service-connected back disorder.  He has also stated in multiple written submissions to VA that the pain in his thoracolumbar spine prevents him from sleeping well.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for insomnia and constipation as secondary to his service-connected residuals of fracture of the T4 and T5 vertebrae.  Because the question of whether a disability such as insomnia or constipation is related to another disorder such as residuals of fracture of the T4 and T5 vertebrae is a medical question requiring expertise, the Board relies upon the VA examiners' July 2008 and April 2010 opinions in making its determination.  The examination reports reflect that the examiners reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  

Regarding the Veteran's claim for service connection for insomnia, the Board notes that the April 2010 VA opinion specifically addressed causation, clearly indicating that the Veteran's current insomnia, including any aggravation thereof, is unrelated to his service-connected residuals of fracture of the T4 and T5 vertebrae.  The April 2010 VA examiner offered a clear and well-reasoned rationale for his opinion that the Veteran's insomnia was less likely than not related to service-connected spine disability, relying on the Veteran's medical records, the examination report, and his own medical expertise in concluding that any connection between the Veteran's insomnia and his service-connected residuals of fracture of the T4 and T5 vertebrae was doubtful.  Specifically, the examiner noted the absence of medical evidence supporting a link between the Veteran's insomnia and his spine disorder and concluded that the medical evidence did not establish that the Veteran's diagnosed mild insomnia was linked to his service-connected residuals of fracture of the T4 and T5 vertebrae.  Rather, VA examiner reasoned that the disorder is more likely related to the Veteran's depression following the death of his wife.  Thus, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected residuals of fracture of the T4 and T5 vertebrae and insomnia.  Taking into consideration the medical evidence of record, as well as the findings of the April 2010 VA examiner, the Board finds that there is absent from the record any competent evidence to establish that the Veteran's current insomnia was caused or aggravated by his service-connected residuals of fracture of the T4 and T5 vertebrae.

Regarding the Veteran's claim for service connection for constipation, as discussed above, the Board notes that the July 2008 VA medical examiner specifically addressed causation of the Veteran's constipation, indicating that it would be "mere speculation" to link the Veteran's current complaints of constipation to his spine disability or the medication prescribed to treat it, particularly given the multiple non-service-related risk factors the Veteran displays for constipation.  The examiner offered a clear explanation for her opinion, relying on the Veteran's medical history and her medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's currently diagnosed constipation and his residuals of fracture of the T4 and T5 vertebrae would be speculative.  In that connection, the Board acknowledges that the examiner did not unequivocally state the medical probabilities of a link to the Veteran's service-connected residuals of fracture of the T4 and T5 vertebrae.  However, she did particularly point to evidence in the record showing that the Veteran had not complained of chronic constipation to his post-service treatment providers, despite being asked on multiple occasions if he had any trouble with his bowels or changes in his bowel habits.  She further identified multiple risk factors, such as the Veteran's age, history of diverticulosis, and employment history, as more likely causes of his current complaints.  Thus, given the examiner's stated findings and opinions, the Board finds that the only reasonable inference to be drawn from her statements is that the only way to link the Veteran's current constipation to his service-connected residuals of fracture of the T4 and T5 vertebrae to service would be to resort to speculation, as such a conclusion is not supported by the medical evidence or otherwise borne out by the record.  Consequently, it cannot be concluded that the Veteran's current complaints of constipation are cause or aggravated by his service-connected residuals of fracture of the T4 and T5 vertebrae. 

The Board has considered the Veteran's contentions that he has insomnia and constipation that were caused or worsened by his service-connected residuals of fracture of the T4 and T5 vertebrae or by the medications prescribed to treat the spine disorder.  However, as a layperson, the Veteran has no competence to give a medical opinion on a question of causation such as this.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of these conditions.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claims for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiners who provided the opinions that his constipation and insomnia are not caused or aggravated by his residuals of fracture of the T4 and T5 vertebrae.  Thus, the Veteran's own assertions as to the etiology of his claimed constipation and insomnia have little probative value.

The Board thus finds that the persuasive evidence of record does not link any current constipation or insomnia to the Veteran's service-connected residuals of fracture of the T4 and T5 vertebrae.  The claims for service connection for insomnia and for constipation must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Claim for Increase

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In a February 2008 rating decision, the RO granted the Veteran an increased rating of 40 percent for his service-connected residuals of fracture of the T4 and T5 vertebrae, effective February 6, 2008, the date the claim was received by VA.  In its decision, the RO evaluated the Veteran's residuals of fracture of the T4 and T5 vertebrae in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Relevant medical evidence consists of VA examinations conducted in July 2008 and February 2010, as well as records of his ongoing treatment at VA facilities.  Report of the July 2008 examination reflects the Veteran's complaints of back pain and stiffness.  The Veteran also reported occasional flare-ups during which he had to lie down on the floor to relieve pain.  He denied experiencing any incapacitating episodes requiring bed rest prescribed by a physician.  Motor examination was normal bilaterally, and no muscle spasm, atrophy, guarding, or weakness were noted, although the Veteran was noted to have a stooped posture and limping gait.  The examiner found the Veteran to have no ankylosis of the thoracolumbar spine.  On range-of-motion testing, the Veteran was found to have flexion of the thoracolumbar spine to 10 degrees without pain, extension to 5 degrees without pain, flexion on the right and left to 10 degrees without pain, and rotation to the right to 20 degrees, and left to 25 degrees, without pain.  On repetitive motion testing, the Veteran was noted to experience increased pain, but no additional limitation in range of motion was noted.  The examiner diagnosed the Veteran with compression fractures of the T4 and T5 vertebrae as well as degenerative disc disease of the thoracic and lumbar spine.  

Report of the February 2010 VA examination reflects that the Veteran complained of increasing pain in his upper thoracic and cervical spine.  He further stated that he experienced a decreased range of motion and radiating pain into his head and arms, as well as stiffness.  No incapacitating episodes requiring bed rest prescribed by a physician were noted.  The examiner noted that the Veteran used a cane to ambulate and observed kyphosis of the thoracic spine.  Physical examination revealed intact sensation to light touch with slight decrease in the Veteran's lower extremities, which the examiner attributed to peripheral neuropathy.  On range-of-motion testing, the Veteran was found to have flexion of the thoracolumbar spine to 45 degrees without pain, extension to 10 degrees without pain, flexion on the right and left to 10 degrees without pain, and rotation to the right and left to 10 degrees without pain.  On repetitive motion testing, the Veteran was noted to experience increased pain, but no additional limitation in range of motion was noted.  The examiner diagnosed the Veteran with residuals of fracture of T4 and T5 with excessive kyphosis. 

Record of the Veteran's ongoing treatment at the North Florida/South Georgia Veterans Health System reflect that he has been seen on an ongoing basis for complaints of pain in his thoracolumbar spine and is on prescription medications to treat the pain.  The Veteran has also stated on multiple occasions, including at his April 2011 hearing before the undersigned, that he has ongoing pain in his back that causes him problems with balance.  The Veteran has also contended that he is unable to work as a truck driver due to the ongoing back pain.  At that hearing, the Veteran also contended that he has been told that he has ankylosis in his spine and that, although not prescribed by a physician, he occasionally takes to his bed when experiencing a flare-up of back pain.  

Here, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected residuals of fracture of the T4 and T5 vertebrae warrants no more than the 40 percent disability rating currently assigned.

Under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243), the General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Additionally, in part, with respect to disability associated with the thoracolumbar spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

Several notes follow the general rating formula.  Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2):   (See also Plate V.) [With respect to the lumbar spine]-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under current provisions for rating intervertebral disc syndrome, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Section 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

Under Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Under Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. 

In this case, the Board finds that the Veteran's flexion of the thoracolumbar spine has been no worse than to 10 degrees, warranting no more than the 40 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that at the Veteran's July 2008 VA examination, he was noted to have flexion limited to 10 degrees without pain.  Although pain was noted on repetition, it was not found to cause any further limitation of motion.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's pain on flexion at his July 2008 examination and finds that the Veteran's forward flexion of the thoracolumbar spine is functionally limited to no worse than 10 degrees.  The Board thus concludes that the limited range of motion displayed by the Veteran during his July 2008 VA examination most closely approximates the level of disability considered by the 40 percent disability rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine. 

Regarding the Veteran's claim for an increased rating for his service-connected residuals of fracture of the T4 and T5 vertebrae, the Board finds that the disability does not warrant a rating higher than the assigned 40 percent.  In so finding, the Board notes that a 40 percent rating is the highest available rating under current Diagnostic Code 5235 for vertebral fracture; to warrant a 50 percent rating or above, a diagnosis of ankylosis of the spine is required.  As noted above, the Veteran has not been shown at any time to have ankylosis; he is thus not entitled to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  The Board acknowledges that the Veteran's VA examinations revealed painful motion.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's back function is contemplated in the 40 percent rating currently assigned.  In sum, the Board concludes that the evidence of record shows that, for the entirety of the claim period, an increased rating is not warranted for the Veteran's residuals of fracture of the T4 an T5 vertebrae.  38 C.F.R. § 4.71a, Diagnostic Code 5235 (2010).

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected residuals of fracture of the T4 an T5 vertebrae.  In this case, radiological evidence of degenerative arthritis of the spine has not been shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization or evidence that the Veteran's service-connected back problems-without consideration of other disabilities-have rendered impractical the application of the regular schedular standards.  His symptoms are contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, the Board notes that the Veteran has claimed entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU); this claim is addressed in the remand that follows this decision.  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim for a disability rating higher than 40 percent for the Veteran's service-connected residuals of fracture of the T4 and T5 vertebrae must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for insomnia as secondary to service-connected residuals of fracture of the T4 and T5 vertebrae is denied.

Entitlement to service connection for constipation as secondary to service-connected residuals of fracture of the T4 and T5 vertebrae is denied.

Entitlement to an increased rating for residuals of fracture of the T4 and T5 vertebrae, currently evaluated as 40 percent disabling, is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a dental disability and for a TDIU.

Regarding the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a dental disability, a review of the Veteran's claims file reflects that he claims to have received faulty dental treatment for which he is seeking compensation.  Records in the file specifically document dental treatment the Veteran received in April 2008 from the VA North Florida/South Georgia Veterans Healthcare System.  The Board notes, however, that the Veteran stated in a June 2010 written statement to VA that he received the faulty dental treatment at a dental facility at the Miami VA Healthcare System, not the North Florida/South Georgia facility.  It does not appear, however, that the RO has obtained any records from the Miami VA Healthcare System concerning the Veteran's claimed dental treatment.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA dental treatment records may have a bearing on the Veteran's § 1151 claim, on remand the AOJ must attempt to obtain the above-identified dental treatment records from the Miami VA Healthcare System, as well as any associated facilities, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

Regarding the Veteran's claim for entitlement to a TDIU, the Board acknowledges that under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

The Board notes that the Veteran is service connected for residuals of fracture of the T4 and T5 vertebrae, rated as 40 percent disabling; cervical strain, rated as 20 percent disabling; and residuals of a left clavicle fracture, residuals of a stomach contusion, residuals of concussion, and status-post excision of ingrown left great toenail, all rated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 50 percent.  See 38 C.F.R. § 4.25 (2011).  As such, the Veteran does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis.  Nevertheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, combine to preclude his from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Here, the Board notes that the relevant evidence includes the Veteran's treatment records from the North Florida/South Georgia Veterans Health System, as well as VA examinations provided to the Veteran and the testimony of the Veteran.  At a July 2008 VA examination, the Veteran reported that he was unable to continue working as a truck driver due to his neck and back pain; at that time, the examiner concluded that the Veteran's service-connected thoracic spine disability had "significant effects" on his ability to work.  However, the examiner did not state whether the Veteran was unable to maintain employment due to his service-connected back disability.   Similarly, at a VA examination conducted in February 2010, the Veteran reported being unemployed due to problems with his neck and back, but the examiner did not offer an opinion as to the Veteran's employability.  In addition, the Veteran has stated to VA on multiple occasions, including at his April 2011 hearing, that he is unable to work due to his service-connected neck and back problems.  The Board notes further that no VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of all his service-connected disabilities and his educational and occupational history and experience.

Upon review of the record, the Board finds that a medical examination and opinion is needed to decide the Veteran's claim for TDIU.  Thus, the Veteran must be scheduled for a VA examination, and the examiner requested to conduct physical examination of the Veteran and review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, without consideration of the Veteran's age or any non-service-connected disabilities, combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

The actions identified herein are consistent with the duties imposed by the VCAA. 
However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a VCAA-compliant notice letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  

2.  The AOJ must obtain from the Miami VA Healthcare System any available medical records pertaining to the Veteran's dental treatment at any associated facility.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  After the above development has been completed, the Veteran must be afforded a VA examination and advised by the AOJ that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  The examiner must consider the current severity of each of the Veteran's service-connected disabilities.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.

Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected residuals of fracture of the  T34 and T5 vertebrae, cervical strain, residuals of a left clavicle fracture, residuals of a stomach contusion, residuals of concussion, and status-post excision of ingrown left great toenail combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.  An explanation for the opinion must be provided.

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


